Citation Nr: 0530058	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  00-22 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for osteoarthritis of 
the knees, status post bilateral total knee replacements.  

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a May 1999 decision, the Board denied service connection 
for PTSD.  In addition, the Board remanded the issue service 
connection for a bilateral knee disability.  In August 1999, 
the veteran sought to reopen the claim for service connection 
for PTSD.  

In November 2003, the Board remanded the issues on the title 
page above.  In addition, the Board remanded the issue of 
service connection for osteoarthritis of the hands.  That 
issue was later granted by the RO in February 2005.  Hence, 
it is no longer the subject of Board jurisdiction.  

Most recently, in February 2005, the RO issued a Supplemental 
Statement Of the Case in which it continued the denial of the 
veteran's claims.  

Finally, in March 2005, the veteran filed a claim for an 
increased rating for his service-connected bilateral hand 
disability.  This issue has yet to be adjudicated by the RO.  
Accordingly, it is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  A cervical spine condition was first manifest several 
years following service and has not been shown to be 
etiologically related to service.  

2.  A low back disorder was first manifest several years 
following service and has not been shown to be etiologically 
related to service.  

3.  A right or left knee condition was not noted in the 
veteran's service medical records.  The veteran sustained a 
left knee injury in 1982.  In August 1982, he was diagnosed 
with bilateral degenerative joint disease of the knees.  

4.  The veteran sustained a right knee injury in 1986, 
requiring surgical debridement.  In February 1995, he 
underwent a total left knee replacement and in May 1997, he 
underwent a total right knee replacement.  

5.  The competent, credible evidence shows that a current 
right or left knee disability is not due to or made worse by 
service.  

6.  Arthritis of the knees or back was not demonstrated to a 
compensable degree within the one-year period following 
discharge from service.  

7.  In a May 1999 Board decision, service connection for PTSD 
was denied.  Reconsideration of this Board decision has not 
been requested, on motion, by the veteran or his 
representative, or by the Board.  That decision was not 
further  appealed and is final.

8.  Additional evidence associated with the claims file since 
the Board's May 1999 decision does not bear on whether PTSD 
stressors were incurred during service, and is not by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.



CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), 3.307, 3.309(a) (2004).

2.  A low back disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.307, 
3.309(a) (2004).  

3.  A bilateral knee disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), 3.307, 3.309(a) (2004).  

4.  The May 1999 Board decision denying the veteran's claim 
to reopen service connection for PTSD is final.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).  

5.  New and material evidence has not been received and the 
requirements to reopen the claim for service connection for 
PTSD have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of May and September 2004 
letters, pursuant to the VCAA, the RO advised the appellant 
of the types of evidence that he needed to send to VA in 
order to substantiate the claims, as well as the types of 
evidence VA would assist in obtaining.  Specifically, he was 
advised to identify evidence showing that cervical and low 
back disorders and bilateral knee disorders were initially 
incurred in or aggravated by service.  Moreover, he was 
advised to submit new and material evidence to reopen the 
previously denied claim for service connection for PTSD.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claims, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letters advised the veteran of the evidence it 
had received in connection with the claims.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notices fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment through the 
VA medical center.  The RO has obtained the veteran's VA 
outpatient treatment records.  Moreover, the veteran was 
afforded VA examinations as noted below.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Cervical Spine and Low Back Disorder

A.  Background

The veteran's service medical records do not contain evidence 
of complaints or treatment for either a cervical spine or low 
back disorder.  

Post-service, in October 1969, the veteran underwent a 
neurologic consultation following an injury to his right 
shoulder.  An x-ray examination of the cervical spine was 
normal.  

In March 1992, the veteran underwent a neurologic examination 
after reporting a three-month history of cluster headaches.  
A neurologic examination was normal.  The impression was 
typical cluster-type headaches.  Cervical spine x-rays were 
within normal limits.  

An April 1992 treatment note includes the veteran's 
complaints of right-sided neck and extremity numbness.  In 
July 1992, he reported a new pain characterized as low back 
pain with radiation into the buttocks.  Assessments included 
hypertension, cluster headaches, and degenerative joint 
disease.  

VA outpatient treatment records in 1997 and 1998 show 
treatment for both cervical pain and low back pain.  The 
assessment was degenerative joint disease and probable C-6 
radiculopathy.  

During a hearing in April 1998, the veteran testified that he 
fell off a tank in 1963, and injured his neck and back.  He 
stated that he re-injured his neck and back following an 
automobile accident in 1997.  

In June 2004, the veteran underwent a VA examination.  
Therein, the veteran alleged that he injured his back while 
playing basketball in 1963.  The veteran alleged that he did 
not seek medical treatment due to ongoing racial 
discrimination at the military base.  Post-service, the 
veteran reported that he injured his knee in 2001, and this 
caused pain in his lower back.  With respect to his neck, the 
veteran alleged that he fell off a tank in 1962 or 1963 and 
injured his neck.  He stated that he did not seek medical 
attention for the condition.  Post-service in 2002 or 2003, 
he was involved in a car accident and had to undergo surgery 
on the neck.  

The examiners noted that the veteran had a screen in his back 
at C5-6 and L3-4.  X-rays revealed anterior spinal fixation, 
with metallic plate from C4-7, and bilateral moderate 
degenerative joint disease changes at C3-C6.  A lumbosacral 
spine x-ray revealed degenerative disc changes at L3-S1 with 
mild retrolisthesis of L5.  Following a review of the 
veteran's claims file, the examiners opined that it was not 
likely that the veteran current cervical spine or low back 
disorders were related to service.  

B.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, arthritis may qualify for presumptive service 
connection if it manifested to a degree of 10 percent or more 
within one year from the date of separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2004).

Upon review of all of the evidence of record, the Board finds 
that the criteria for service connection for either a 
cervical spine disorder or a low back disorder are not met.  
In this respect, while the veteran alleges that he initially 
sustained cervical spine and low back injuries during 
service, his service medical records are silent for any 
complaints or treatment for any related disorder.  Moreover, 
while he currently has degenerative changes of both the 
cervical and lumbar spine, there is no evidence that the 
veteran had arthritis during the first year post-service.  
Rather, in both cases, the first evidence of treatment for a 
cervical or lumbar spine condition was not until many years 
after service.  

Finally, there is no competent evidence linking a current 
cervical or lumbar spine disability to service.  Rather, the 
medical evidence indicates that both disorders were incurred 
in the years following service.  

Although the veteran asserts that his current disabilities 
manifested by cervical and lumbar impairment as a result of 
his service, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board concludes that the veteran's current 
cervical and lumbar spine impairment was not incurred in or 
aggravated during active service or any incident therein.  

III.  Bilateral Knee Disorder

A.  Background

The veteran's service medical records do not reveal 
complaints, treatment or diagnoses of a bilateral knee 
condition.  On a Report of Medical History prepared in 
September 1962, the veteran reported a current or past 
history of swollen or painful joints, "trick" or locked 
knee and cramps in his legs.  A physical examination in 
September 1962 was normal.  On a Report of Medical History 
prepared in July 1964, the veteran again checked a box 
indicating a current or past history of swollen or pain 
joints, "trick" or locked knee and cramps in his legs.  A 
physical examination of the lower extremities and musculature 
was normal.  

Post-service, in November 1969, the veteran claimed 
entitlement to service connection for a bilateral knee 
condition.  No evidence was submitted with the claim.  The 
claim was denied by way of rating decisions issued in January 
1970 and July 1972.  

In March 1978, the veteran was seen for treatment of the 
knees, right worse than left.  He reported a history of 
intermittent knee trouble since playing football in high 
school.  An examination revealed tenderness over both knees.  
An arthrogram revealed a torn medial meniscus of the right 
knee.  In April 1978, the veteran underwent a right knee 
arthrotomy and removal of cartilage.  

A March 1979 treatment note indicated that the veteran 
recently re-injured both knees while playing basketball.  X-
rays were within normal limits.  

In a November 1980 hearing, the veteran testified that he 
injured his knees, during service in Germany in December 
1963.  He stated that he fell while playing basketball.  He 
stated that the knees were bruised but that he did not 
receive medical treatment.  

During VA treatment for a left knee condition in April 1981, 
the veteran reported a history of a prior injury in 1964.  
The diagnosis was arthritis secondary to old, traumatic 
injury.  

In a July 1981 decision, the Board denied the veteran's claim 
for service connection for a bilateral knee disability.  

In July 1982, the veteran was admitted to the Emergency Room 
with a chief complaint of left knee pain.  He stated that he 
injured it two days earlier while playing basketball.  

An August 1982 VA outpatient treatment records included a 
diagnosis of bilateral degenerative joint disease of the 
knees.  

In a January 1983 decision, the Board denied reopening the 
claim seeking service connection for a bilateral knee 
disorder.  

In December 1986, the veteran sustained a injury to his right 
knee while at work.  That same month, he underwent a 
arthroscopy and debridement of the medial femoral condyle of 
the right knee.  

In a July 1988 decision, the Board again denied reopening the 
claim seeking service connection for a bilateral knee 
disorder.  

In February 1995, the veteran underwent a total left knee 
replacement.  In May 1997, he underwent a total right knee 
replacement.  

In a May 1998 letter, the veteran's private physician, B. S., 
M.D. stated that the veteran conveyed a history of injury to 
the knees while playing basketball during service.  He also 
reported multiple intercurrent episodes of knee pain, 
swelling, and limitation of motion since that time.  The 
physician opined that one could not definitely determine what 
the initiating cause of the veteran's osteoarthritis, but 
that repeated trauma and injury were a precursor to 
osteoarthritis.  

In a May 1999 decision, the Board reopened the veteran's 
claim seeking service connection for a bilateral knee 
disability and remanded the matter for additional 
development.  

The veteran underwent a VA examination in August 1999.  The 
examiner conducted a review of the veteran's claims file, 
followed by a history and physical examination.  The veteran 
attributed his current bilateral knee disorder to an injury 
that occurred while playing basketball in service.  The 
examiner noted that there was no treatment for a knee 
disorder during service and that the veteran's separation 
examination was normal.  He also noted that there was no 
objective evidence of treatment of a bilateral knee condition 
until several years after service.  As such, he opined, that 
the veteran's current bilateral knee disability was not 
likely related to service.  

In a December 2001 letter, a VA resident indicated that he 
treated the veteran for essential hypertension and general 
osteoarthritis.  He stated that he reviewed the veteran's 
service medical records and that they showed "numerous" 
entries about episodes of trauma and x-rays to knees, hands, 
and shoulders.  He opined that the veteran had premature 
degenerative osteoarthritis and that it was highly probably 
related to physical trauma during military service.  

In a September 2002 addendum, the examiner clarified that the 
"numerous" entries in service pertained to treatment of the 
veteran's hand.  

The veteran underwent another VA examination in June 2004.  
Two VA physicians examined him.  The examiners reviewed the 
veteran's service medical records and undertook a physical 
examination.  The examination revealed osteoarthritis of the 
knees, status post, bilateral total knee replacements.  They 
noted that the veteran's service medical records did not 
contain evidence of treatment for a knee condition and that 
the veteran was initially treated for a knee condition 
several years following service.  They opined that his 
current bilateral knee disability was not likely related to 
service.  

B.  Analysis

After reviewing all of the competent evidence of record, the 
Board finds that the veteran's current bilateral knee 
disability was not caused or aggravated by his military 
service.  In this respect, the veteran's service medical 
records do not document an injury to the knees, as alleged.  
Rather, they are silent as to treatment for a knee condition, 
and upon his discharge examination in July 1964, his lower 
extremities and musculature were clinically normal upon 
examination.  While the veteran checked a box on his Report 
of Medical History indicating a current or past history of 
swollen or pain joints, "trick" or locked knee and cramps 
in his legs, there is no contemporaneous evidence of a 
current disability.  Additionally, even assuming that the 
checked box referenced a preexisting injury, there is no 
evidence to suggest aggravation of such during service.  

Moreover, there is no competent evidence to suggest that the 
veteran was treated for arthritis during the one-year period 
following service.  Rather, the first post-service evidence 
of a knee disability is not until several years following 
discharge from service.  

The Board has considered the opinion rendered in January 2002 
that appeared to link the veteran's current osteoarthritis to 
service.  In the opinion, the examiner initially alluded to 
several treatment records during service.  However, in a 
addendum in September 2002, the examiner noted that the 
service medical records were limited to treatment of the 
veteran's hand.  

With respect to the opinion rendered in May 1998, that 
opinion appears to rely on an unsubstantiated history as 
conveyed by the veteran.  The opinion letter notes that the 
veteran had multiple injuries during service.  However, as 
noted, the veteran's service medical records do not show 
objective evidence of treatment for a knee disorder during 
service.  The examiner's opinion, as such, regarding the 
etiology of the underlying condition is no better than the 
facts alleged by the veteran and, when unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1994).  See also, LaShore v. Brown, 8 Vet. App. 406 (1995).  
(A bare transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.) 

The Board finds most probative, however, the opinions 
expressed by VA examiners in August 1999 and June 2004.  
These examiners noted, after a review of the veteran's 
service medical records, that there was no objective evidence 
of treatment for a knee disorder during service, or until 
several years following service.  These collective opinions 
represent the most probative evidence concerning the etiology 
of the veteran's current bilateral knee disorder.  

The Board has considered the veteran's statements in the 
record and offered during testimony at hearings, and the 
Board in no way doubts the veteran's belief that he sustained 
an injury during service to bilateral knees.  There remains, 
however, no competent medical evidence to substantiate that 
the injury, as alleged, occurred.  
Additionally, the Board finds that the statements, without 
other supporting evidence are insufficient to allow the 
claim.  

The Board notes, in this regard, as a layperson without the 
appropriate medical training and expertise, the veteran is 
not competent to provide a probative opinion on a medical 
matter.  While a layman such as the veteran can certainly 
testify about his in-service experiences and current 
symptoms, he is not competent to diagnose himself as having a 
knee disability in service, or to provide an opinion linking 
a current knee disability to service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In sum, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

IV.  PTSD 

In a May 1999 Board decision, service connection for PTSD was 
denied.  Unless the Chairman of the Board orders 
reconsideration or the matter is further appealed, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the veteran or his representative, or 
the Board requested reconsideration of the May 1999 Board 
decision or otherwise appealed the decision, the decision is 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 20.1100.  This decision is the last 
final adjudicative action addressing the issue of service 
connection for PTSD on any basis.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the veteran's 
claim in August 1999 (culminating in the current appeal); 
that version appears in the 1999 edition of Title 38 of the 
Code of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In this matter, evidence before the Board at the time of the 
May 1999 decision included the veteran's service medical 
records, service personnel records, as well as VA and private 
outpatient treatment records.  A diagnosis of PTSD was of 
record.  The diagnosis was based upon the veteran's reported 
stressors in service of being subjected to racial 
discrimination, as well as an incident where he was shot at 
by a superior officer.  

The Board found that the veteran did not serve in combat.  
Additionally, the Board found that while he had a current 
diagnosis of PTSD, it was based upon an uncorroborated 
stressor.  The Board noted that the available records showed 
no evidence of racial discrimination or the incident where 
his superior officer allegedly fired a gun near his head.  

In August 1999, the veteran filed a claim seeking to reopen 
service connection for PTSD.  He submitted copies of February 
1997 and April 1998 psychiatric assessments.  

A February 2000 VA outpatient treatment note recited that the 
veteran had PTSD.  The examiner noted that the veteran's 
stressors that resulted in PTSD were not typical, but 
believed that the veteran's accounts were certainly capable 
of causing PTSD.  

In November 2003, the Board remanded the matter for 
additional development.  In September 2004, the RO requested 
copies of the veteran's record of trial from the Office of 
the Judge Advocate of the Army.  Thereafter, additional 
service personnel records were associated with the veteran's 
claims folder.  

The Board has carefully reviewed the evidence received since 
the May 1999 Board decision.  Unfortunately, while some of 
the evidence is new, it is not material for purposes of 
reopening the finally denied claim.  In this respect, the 
evidence submitted by the veteran, namely the February 1997 
and April 1998 psychiatric assessments are duplicates and, as 
such, are not new.  The VA outpatient treatment note in 
February 2000 is new but is not material, as it essentially 
duplicative previous evidence of record.  

Finally, the additional service personnel records are a 
mixture of both new and duplicate records.  Unfortunately, 
while they reflect disciplinary action against the veteran 
for a variety of offenses, they do not corroborate the 
veteran's contention that he was subject to racial 
discrimination or involved in a gunfire altercation.  
Accordingly, they do not warrant the reopening of the claim.  

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim for service connection 
for PTSD has not been received, and that the appeal must be 
denied.  As the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).
ORDER

Service connection for a cervical spine disability is denied. 

Service connection for a low back disability is denied.  

Service connection for a bilateral knee disability is denied.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for PTSD is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


